Fourth Court of Appeals
                                   San Antonio, Texas
                                          February 9, 2018

                                       No. 04-17-00026-CV

                                       Michele R. PAULI
                                    Appellant / Cross-Appellee

                                                 v.

                             Michael D. HAYES and Teresa C. Hayes
                                  Appellees / Cross-Appellants

                    From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012-CI-12272
                         Honorable Solomon Casseb, III, Judge Presiding


                           CORRECTED ORDER
Sitting:         Patricia Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

           The Appellants’ Unopposed Motion for Extension of Time to File Brief is GRANTED.

Entered this 9th day of February, 2018.

                                                                   PER CURIAM

Attested to: ____________________________
               Keith E. Hottle,
               Clerk of Court